DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/22 has been entered.
 	Claims 1-2, 4-9, 16-17, 20, 22-24, 26-29, 31-35 and 37-39 are now canceled, and new claims 40-48 have been added. Claims 3, 10-15, 18-19, 21, 25, 30, 36, and 40-48 are therefore pending in this application. Of these, claims 14-15 and 30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/6/21. 
Claims 3, 10-13, 18-19, 21, 25, 36, and 40-48 are currently under examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Please note that the claim list provided with the response filed 8/8/22 appears to have used a different color type to identify added and deleted portions of the claims. However, electronic submissions convert to grayscale, and the color of the type used did not translate well such that the resulting claim set is difficult to read. It is suggested that applicant use only black as the type color for claim sets to ensure the legibility of the electronically submitted documents. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10-15, 18-19, 21, 25, 30, 36, and 40-48 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 3 as amended now recites in step d) “performing centrifugation with a re-suspended mixture of cells from the pellet to obtain a mixture”. This step is confusing as centrifugation of a mixture of re-suspended cells will produce a supernatant and a pellet. It is unclear which of these post-centrifugation fractions is the “mixture” referred to in step d). As such, it is further confusing as to what substance the mRNA is being extracted from. The previous version of the claim referred to a mixture comprising enriched pluripotent stem cells and recited that the nucleic acid was obtained from this mixture. In the instant amended version of the claims, no cells are recited and it is unclear what substance or cell the mRNA is derived from and how that substance/cell is obtained- from the supernatant or pellet- after the centrifugation step of step d). Thus, the metes and bounds of the method steps cannot be determined. Claims 10-15, 18-19, 21, 25, 30, 36, and 40-48 depend from claim 3 and thus are included in this rejection. 
Claims 44-47 are further indefinite in that they refer to “the cancer in the subject”. Each of these claims, which depend on claim 3, include a further step related to the presence of cancer in the subject. However, claim 3, upon which claims 44-47 depend, is a method for detecting the presence or absence of cancer in a subject based on expression of biomarkers in a blood sample. The subject of claim 3 may or may not have cancer. The purpose of the method is too determine whether or not the patient does in fact have cancer. Since the subject may or may not have cancer, the additional steps in claims 44-47 are confusing as they make reference to a cancer in the subject, and the steps include staging the cancer, or determining the effect of an anti-cancer agent on the cancer , or monitoring the progression of the cancer, or determining a risk of relapse of the cancer in the subject. Since there is no selection of a patient who has been identified using the method of claim 3, the additional steps are confusing as they read on performing these determining and monitoring steps for a cancer which is not in fact present in the subject. Thus, the metes and bounds of the claims cannot be determined. 

The rejection of previously pending claims 3-4, 7, 10-13, 18-19, 21, 25, 31-34, and 36-39 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is maintained over amended and new claims 3, 10-13, 18-19, 21, 25, 36, and 40-48, claims 4, 7, and 31-34 having been canceled. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The applicant argues that the specification supports the claimed methods as amended and that the specification provides sufficient disclosure, citing a number of paragraphs in the specification, to practice each of the steps in the invention commensurate in scope with claim 3 without undue experimentation. This is not agreed. 
The applicant has amended independent claim 3 to recite the following steps: a) obtaining a blood sample, b) performing centrifugation with the blood sample to obtain a pellet, c) washing and extracting the pellet, d) performing centrifugation with a re-suspended mixture of cells from the pellet to obtain a mixture, e) obtaining mRNA from the mixture, f) assaying the mRNA to determine an expression level of at least one biomarker selected from the group consisting of Oct-4a, Sox-2, Nanog, p53, Sirt-1, Sirt-6, and NFkB, g) comparing the expression level of the at least one biomarker in the blood sample with a reference expression level, and h) detecting the presence or the absence of cancer in the subject based at least in part on whether the expression level of the at least one biomarker in the blood sample is increased by at least 10 folds as compared to the reference expression level. Dependent claim 36 recites that step b) further comprises performing density gradient centrifugation. These amendments have substantially broadened the scope of the claimed methods as they have deleted a number of steps and further deleted the cell type from which the mRNA is to obtained. The claims now read on the use of any type of centrifugation of a blood sample, including whole blood, in step b) to obtain a pellet whose composition is not recited and may contain any types of cells derived from blood depending on presence or absence of centrifugation media in addition to the blood, and the speed and type of the centrifugation used. As written, the centrifugation step reads on simple centrifugation of the blood, which depending on the centrifugation speed, could result in a pellet comprising mostly the heavier red blood cells, up to a pellet comprising all of the cells present in blood. Step d) as amended now recites a second centrifugation step of resuspended cells derived from the pellet obtained in step b) to obtain a “mixture”. This second centrifugation step has also been amended to more broadly read on any type of centrifugation at any speed. Further, as discussed above in the rejection of the claims under 35 U.S.C. 112, second paragraph, for indefiniteness, it is unclear what exactly is present in the “mixture” obtained after the second centrifugation step and how it has been extracted or obtained following centrifugation, i.e. is it the supernatant or some other layer which is to be obtained following the second centrifugation, or is it a pellet. In addition, the previous claims recited that the mixture comprised enriched pluripotent stem cells. The claims as amended do not recite any cell types which have been separated from the blood sample, and further do not recite what types of cells are the source of the mRNA which is to be tested for marker expression. Only claim 36 recites a limitation of the first centrifugation step of step b), and indicates that this step further comprises performing density gradient centrifugation. Whereas previous version of this claim has identified Ficoll hypaque as the centrifugation solution, claim 36 as amended more broadly recites density gradient centrifugation with any medium. Applicant’s amendments to the claims do not overcome previously identified issues regarding enablement -with the exception of the deletion of the step of the mixing the blood sample with both a neutral buffer and a salt solution prior to the first centrifugation, and further introduce additional grounds of non-enablement due to the increased breadth of the methods steps as now claimed. 
As set forth in the rejection of record, the specification does broadly disclose the same methodology as claimed and provides working examples of the method. The specification’s working examples disclose the testing of 1000 human blood samples. The blood is not identified as peripheral blood, but as the samples were collected from healthy subjects in a registered diagnostic human clinical study, it is assumed that the samples were from adults and are not umbilical cord blood samples. The working examples recite as detailed method steps 1) obtaining blood samples, 2) contacting the blood with a neutral buffer, specifically Ficoll-hypaque in a ratio range of 1:1 to 1:20, to obtain a first mixture, 3) contacting  the first mixture with a salt solution, specifically sodium chloride, in a ratio range of 1:2 to 1:10 (salt solution:first mixture) to obtain a second mixture, and 4) processing the second mixture to obtain pluripotent stem cells. This processing step, step 4), of the second mixture is further disclosed as comprising centrifuging the second mixture at a speed of 1000-6000 rpm for 5-20 min to obtain a supernatant and a pellet. The working examples in paragraph 210 then states that the supernatant was subjected to extracting or pellet was subjected to washing to obtain a third mixture which is then subjected to sequential centrifugation for 2-8 rounds at varying speeds from 1000-10,000 rpm to obtain a processed mixture comprising pluripotent stem cells. This section of the specification is confusing as it does not clearly indicate whether the third mixture is derived from the supernatant or the pellet. 
The detailed method steps provided in the working examples, while providing a broad range of reagents and conditions which may be used in the claimed methods steps, do not in fact specify the particular conditions under which the samples were actually processed in the clinical trial whose data is presented in the specification’s Figures and Tables. Each step of processing the blood sample to derive pluripotent stem cells is described in broad strokes, encompassing a large variety of parameters. In particular, the mixture ratios for the first and second disclosed mixtures are very broad, as are the centrifugation speeds and times for first obtaining a supernatant and pellet and second for washing and obtaining enriched pluripotent stem cells, presumably from the pellet. Furthermore, it is noted that the while the working examples identify the cells presumably obtained from the pellet as being pluripotent stem cells, the specification does not provide any actual data demonstrating that cells derived from a centrifugation pellet obtained using any variation of the parameters encompassed by methods disclosed in the working examples, or set forth in the claims, meet any of the art recognized criteria for pluripotent stem cells. The cells mixture obtained from the washed and serially centrifuged pellet were not subjected to any analysis for size, morphology, surface marker analysis, or functional activity, such as ability to differentiate into various cell types and tissues. It is also unclear whether the cells present in the mixture are heterogeneous, and/or what was the level of purity of the putative pluripotent cell population in the final mixture. The applicant has attempted to overcome this issue by deleting any reference to what cell type is to be obtained from the blood and/or from which cell type the mRNA is to be extracted. However, this type of broadening amendment does not overcome the essential issue of non-enablement which is what kinds of cells are suitable for use as the source of the mRNA and under what exact conditions can they be obtained. There are a large number of different cell types in blood, including erythrocytes which have no nucleus, lymphocytes, and platelets, and applicant’s specification does not teach or demonstrate differential expression of the claimed biomarkers in each and every type of cell or cell mixture obtainable from blood in a patient with cancer vs a patient without cancer, and further does not show that such fold increases as claimed can be detected in any one or more of these biomarkers in every type of cell or cell mixture obtainable from blood in a patient with cancer vs a patient without cancer. The specification only provides teachings for testing the expression of biomarkers in cells referred to as pluripotent stem cells obtained from the blood, and for using the results obtained from marker expression analysis of mRNA derived from cells identified as pluripotent stem cells to detect the presence or absence of cancer. 
Turning to the step of nucleic isolation and analysis for marker expression. The specification working examples teach the isolation of total mRNA from cells present in the washed and serially centrifuged pellet, and the use of NGS or qPCR for expression analysis of the total mRNA. In particular, the working examples provided detailed guidance for using qPCR. The working examples 4-11 disclose the testing of 20 different samples of total mRNA separately for each of Oct-4, Oct-4a, Sox-2, Nanog, p53, Sirt-1, and Sirt-6. The working examples state that the fold increase in each of these markers individually correlated with the medical history of each patient from which the sample was derived. The applicant discloses additional marker analysis data and fold change data from the 1000 sample study but does not disclose which marker was tested in the samples. The working examples do not disclose any data generated from analysis of Sirt-3, NAD, RAS ERC, erbB2, and ABL expression. 
From these data, the applicant states that they generated what they refer to as an “HrC” range or “range of fold-change” where an HrC/range of fold change of 0-2 for a biomarker in the pluripotent stem cell sample equates to healthy/no risk of cancer. An HrC of 2-6 equates to inflammation present. An HrC of 6-10 equates to pre-cancerous/High risk of imminent cancer. An HrC of 10-20 equates to Stage-I cancer. An HrC of 20-30 equates to Stage-II cancer. An HrC of 30-40 equates to Stage-III cancer, and an HrC of 40 or higher equates to Stage-IV cancer. The applicant further discloses that the types of cancers predicted/detected based on the HrC value and corroborated with patient clinical history data included breast, liver, ovarian, lung prostate, pancreatic, cervical, colon, testicular, thyroid, gastric, and bladder cancers, leukemia, lymphoma, osteosarcoma, Ewing sarcoma, and GIST. However, although applicant has described a correlation between detection of fold increases in expression of  Oct-4, Oct-4a, Sox-2, Nanog, p53, Sirt-1, and Sirt-6, as measured by Oct-4, Oct-4a, Sox-2, Nanog, p53, Sirt-1, or Sirt-6 mRNA present in the total mRNA derived from blood samples from human subjects, and the presence of cancer, or a high risk of developing cancer in the subject, the specification fails to provide sufficient guidance for the cell mixture/cell composition from which the total mRNA is derived, and/or the specific conditions under which such a cell mixture/cell composition is predictably obtained.
As a first issue, the specification teaches that the blood sample is mixed with a neutral solution- specifically ficoll hypaque, to provide a first mixture and then contacted with a salt solution to provide a second mixture which is then centrifuged to generate a supernatant and a pellet. The specification further states on page 69 that the blood samples from their 1000 sample study were processed using known techniques before extracting the mRNA. However, at the time of filing, it was well known that ficoll hypaque was used as a means of density gradient separation of elements present in blood samples during centrifugation. Density Gradient Centrifugation Protocol ("Isolation and Cryopreservation of PBMCs - Ficoll Method without plasma collection", 2007, p. 1-11, [accessed 05/27/2021]), hereinafter Protocol, made of record by the previous examiner, provides a common protocol for ficoll based methods of blood separation. This Protocol discloses diluting a blood sample 1:1 with a salt solution, usually PBS, and then carefully layering the diluted sample on top of ficoll in a centrifugation tube (Protocol, page 3). Centrifugation at 591 RCF for 30 min., according to this protocol, yields a density gradient with four layers. A 1st layer which is plasma, a 2nd layer/interface layer (buffy coat layer) which comprises mononuclear cells, a 3rd layer which is Ficoll, and a 4th layer which is a pellet comprised of red blood cells and granulocytes (Protocol, page 4). Similar ficoll methods are common in the prior art, see for example Vissers et al. (1988) J. Immunol. Meth., Vol. 110, 203-207 (cited by applicant as Exhibit C in the response filed on 11/5/21). Vissers et al. teaches to dilute a peripheral blood sample 1:1 with a sodium chloride solution and to lay the diluted blood onto Ficoll-hypaque and centrifuge at 400 x g for 30 min. (Vissers et al., page 204). Please note that the calculation for converting relative centrifugal force (RCF) ( x g) to rpm is g=(1.118X10-5)xRxS2, where R is the radius of the centrifuge and S is the rpm (alternatively rpm= square root of g/r x 1.118X10-5). Thus, the rpm relative to RCF depends on the rotor radius of the centrifuge and is therefore centrifuge specific. Therefore, the state of the prior art in regards to separating out populations of cells in a blood sample, as evidenced by Protocol and Vissers et al. above, was based on the use of Ficoll density gradient centrifugation. Interestingly, applicant’s post-filing publication, Tripathi et al. (2021) Stem Cell Rev. and Rep., Vol. 17, 1827-1839, which discloses some of the same data presented in the instant application generated from the 1000 sample clinical study, teaches that the blood samples used to develop the HrC mRNA test were processed to enrich for VSELs as described by Bhartiya et al. (2012) Stem Cells and Development, Vol. 21(1), 1-6 (see Tripathi et al., page 1828). Bhartiya et al. teaches that the isolation of putative pluripotent stem cells from peripheral blood termed Very Small Embryonic-Like Stem Cells (VSELs). Bhartiya et al. teaches that unlike other stem cells which have been identified in the blood, VSELs do not localize with other mononuclear cells in the buffy coat layer during ficoll density gradient purification of blood. Instead, Bhartiya et al. teaches that the VSELs, due to their small size and high nucleo-cytoplasmic ratio, are found in the pellet along with red blood cells and granulocytes following ficoll centrifugation (Bhartiya et al., pages 1-3 and 5). The specific methodology used by Bhartiya et al. to enrich for these VSELs involved dilution of a blood sample 1:1 with PBS, overlay of the diluted blood onto Ficoll-Hypaque followed by centrifugation at 1500 rpm for 30 min. which resulted in the expected four layers (Bhartiya et al., page 2 and Figure 1). Bhartiya et al. teaches that the fourth layer, the RBC pellet, was collected, diluted and centrifuged at 800 g for 15 min remove most of the RBCs, then the supernatant was collected, recentrifuged at 1000g for 10 min and the pellet resuspended in PBS to make what Bhartiya et al. described as the layer 5 (Bhartiya et al., page 2). Based on the teachings of the instant inventors in Tripathi et al. and the teachings of Bhartiya et al., it appears that the inventors in fact used the common ficoll technique to separate blood, where the blood was first diluted with salt and then layered onto ficoll to generate the four layers, where the pellet from this separation comprises RBCs and VSELs, the putative pluripotent stem cells.  Thus, the claimed methods do not reflect the methodology known in the prior art or the methodology later published by applicants for enriching for a putative pluripotent stem cell using ficoll and centrifugation. There is also no specific teachings in either the prior art or specification for enriching any putative pluripotent stem cell or VSEL using other centrifugation methods such that the pellet contains a verifiable pluripotent stem cell population expressing the markers as claimed, and whose mRNA can be used to in qPCR assays to generate HrC values seen in the working examples and in applicant’s post-filing publications. It is also noted that the specification, while alluding to the use of other assays for determining potential fold increase in expression in a marker such as Oct4 or Oct4a, does not provide any working examples which demonstrate that NGS or flow cytometry can be used to assay the isolated mRNA for biomarker expression. Thus, the specification does not provide sufficient guidance for the breadth of assays capable of analyzing biomarker expression in mRNA.
Turning to the state of the art for the enrichment of pluripotent stem cells from blood, and in particular peripheral blood, it is noted that the prior art at the time of filing teaches that only a small portion of cells in the peripheral blood may be characterized as pluripotent stem cells. Zhang et al., in a review of peripheral blood stem cells, teaches that the majority of stem cells in the blood are multipotent, not pluripotent, stem cells (Zhang et al. (2012) Stem Cell Rev and Rep, Vol. 8, 917-925, see page 917).  Zhang teaches that MSCs, mesenchymal stem cells, are considered pluripotent but that there are few such cells in peripheral blood and are a challenge to isolate (Zhang et al., page 919). Zhang et al. also teaches CD14+ stem cells/MOMPS which are CD14 expressing pluripotent stem cells which resemble fibroblasts and express the embryonic stem cells markers Nanog and Oct-4 (Zhang et al., page 919). Zhang et al. further teaches VSELs in peripheral blood and cord blood, which are reported as population of Sca-1+/lin-/CD45- cells which further express the pluripotency markers SSEA-1, Oct-4, Nanog, and Rex-1, and are capable of differentiating into multiple cell lineages (Zhang et al., page 919). At the time of filing, the majority of these putative pluripotent stem cells were isolated using FACs based on positive and negative selection of various combinations of markers. Ratajczak et al., and Sovalat et al., for example, teach methods of isolating VSELs by flow cytometry where VSELs were separated based on small size, and on CD133+ or CXCR4 + and Lin-/CD45- (Ratajczak et al. (2009) Am. J. Pathol., Vol. 174(6), 1-8 and Sovalat et al. (2016) Stem Cells International, Vol. 2016, Article ID 7651645, doi.org/10.1155/2016/7651645, pages 1-8). Both Ratajczak et al. and Sovalat et al. teach that the VSEL cells are Oct-4 positive, and Sovalat et al. further teaches that the VSEL are Nanog and Sox-2 positive (Sovalat et al., page 5). Bhartiya et al., as discussed above, teaches that a similar population can be isolated from the RBC pellet following commonly used ficoll separation of blood. The VSEL population taught by Bhartiya also expresses Nanog, and nuclear Oct-4 as measured by q-PCR (Bhartiya et al., pages 5-6). However, the prior art also teaches that VSEL and their potential as pluripotent stem cells is controversial with a number of prominent researchers, including Irving Weissman, Jozef Dulak, and Rutiger Alt, failing in their attempts to either isolate such cells, or demonstrate that they exhibit any pluripotency (Abbott (2013) Nature, Vol. 499, page 390). Abbott quotes Ratajczak, cited above, who states that other investigators who failed to reproduce their results “never visited my lab to witness exactly how we carry out the method” (Abbott, page 390). Abbott quotes Weissman in response to Ratajczak’s statement as saying, “science has to be reproducible, and methods described so that others can reproduce them” (Abbott, page 390). This controversy was not resolved at the time of filing, and at the very least points to the critical importance a specific and reproducible methodology for isolating putative VSEL pluripotent stem cells. In the absence of a predictable and reproducible methodology for isolating the VSEL cells, applicant’s methods of analyzing the mRNA from such cells cannot be practiced. 
Therefore, it is maintained that in view of the nature of the invention and specifically the necessity for the isolation of a population of pluripotent stem cells from the blood, the nature of ficoll separation methods, the evidence of applicant’s post-filing publication that the HrC value is determined using total mRNA derived from a pellet of RBCs and VSEL cells generated following art recognized ficoll density gradient separation of peripheral blood, the lack of specific guidance provided in the specification for any specific protocol capable of enriching VSEL or any other pluripotent stem cell according to the actual methodology claimed, the controversy in the prior art as to whether VSEL cells exist and are pluripotent, and the breadth of the claims, it would have required undue experimentation to practice the methods as claimed. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633